U.S. Bank N.A. v Sherwood (2020 NY Slip Op 01585)





U.S. Bank N.A. v Sherwood


2020 NY Slip Op 01585


Decided on March 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2020

Gische, J.P., Webber, Gesmer, Kern, JJ.


11236N 35116/15E

[*1] U.S. Bank National Association, 	 etc., Plaintiff-Appellant,
vGloria Sherwood, Defendant-Respondent, New York City Environmental Control Board, et al., Defendants.


Sandelands Eyet LLP, New York (Michael T. Madaio of counsel), for appellant.
Michael Kennedy Karlson, New York, for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered January 30, 2019, which, insofar as appealed from as limited by the briefs, denied plaintiff's motion for a default judgment against defendant Sherwood, unanimously reversed, on the law, without costs, and the motion granted.
Defendant defaulted in answering the complaint and failed either to move to vacate the default or to compel plaintiff to accept a late answer. Accordingly, she is precluded from asserting plaintiff's purported failure to comply with RPAPL 1304 as a defense to this action (see JP Morgan Chase Bank v Dennis, 166 AD3d 530 [1st Dept 2018]; Deutsche Bank Natl. Trust Co. v Lopez, 148 AD3d 475 [1st Dept 2017]; PHH Mtge. Corp. v Celestin, 130 AD3d 703 [2d Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2020
DEPUTY CLERK